Citation Nr: 0531290	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-18 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than July 19, 
1999, for service connection for a left knee disability.   
 
2.  Entitlement to an increased rating for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from July 1970 to July 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 RO rating decision which 
granted service connection for a left knee disability, 
effective July 19, 1999.  The RO determined that the 
veteran's left knee disability was to be rated 10 percent 
disabling for osteoarthritis of the medial compartment of the 
left knee, effective July 19, 1999, with a separate 
noncompensable (0 percent) rating for residuals of a meniscal 
tear of the left knee with laxity, effective July 19, 1999.  

A September 2001 RO decision, in pertinent part, assigned a 
temporary total rating (100 percent) for the veteran's 
osteoarthritis of the medial compartment of the left knee 
from May 8, 2001 to June 30, 2001, and a 10 percent rating 
since July 1, 2001.  A December 2001 RO decision, in 
pertinent part, increased the rating for the veteran's 
residuals of a meniscal tear of the left knee with laxity to 
10 percent, effective October 2, 2001.  A May 2003 RO 
decision, in pertinent part, re-characterized the veteran's 
service-connected left knee disability (osteoarthritis of the 
medial compartment of the left knee (rated 10 percent) and 
residuals of a meniscal tear of the left knee with laxity 
(rated 10 percent)) as residuals of a left total knee 
arthroplasty.  The RO increased the rating to 30 percent, 
effective April 1, 2004, following a temporary total rating 
(100 percent) from February 6, 2003 to March 30, 2001, based 
on the left knee replacement.  

The issue of entitlement to an increased rating for a left 
knee disability is the subject of the remand at the end of 
the decision.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the veteran ahs received the 
required notice.  

2.  On July 19, 1999 (years after the veteran's separation 
from service), the RO received the first formal or informal 
claim for service connection for a left knee disability.  

3.  The RO subsequently granted service connection for a left 
knee disability, effective July 19, 1999.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 19, 
1999, for service connection for a left knee disability, have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that the effective date for an award of 
service connection is the day following separation from 
active duty, or the day entitlement arose, if the claim is 
filed within the year after active duty (in this case, 1968).  
When the claim is filed more than a year after active duty, 
the effective date for service connection will be the date of 
VA receipt of the claim, or date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. 
§ 3.400(b)(2).  

A claim for VA benefits, whether formal or informal, must be 
in writing and must identify the benefit sought.  38 U.S.C.A. 
§ 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriquez v. West, 
1989 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet.App. 
377 (1999).  Treatment records by themselves do not 
constitute "informal claims" for service connection.  38 
C.F.R. § 3.157; Sears v. Principi, 16 Vet.App. 244 (2002).  
While the VA should broadly interpret submissions from a 
veteran, it is not required to conjure up claims not 
specifically raised.  Brannon v. West, 12, Vet.App. 32 1998).  

As noted above, the veteran served on active duty from July 
1970 to July 1974.  His service medical records indicate that 
on a medical history form at the time of the April 1970 
enlistment examination, he checked that he had a trick or 
locked knee.  The reviewing examiner noted that the veteran 
twisted his left knee with fluid on the knee five years 
earlier.  It was reported that the knee would presently lock 
occasionally and that the veteran had not undergone surgery.  
The objective April 1970 enlistment examination report 
included a notation that the veteran's lower extremities were 
normal.  A consultation sheet, at that time, related a 
diagnosis of an old injury to the left knee.  It was noted 
that the symptoms could not be substantiated.  On a medical 
history report at the time of a July 1970 examination, the 
veteran also checked that he had a trick or locked knee.  The 
reviewing examiner noted that he had a swollen left knee that 
was aspirated times three following trauma five years 
earlier.  The objective July 1970 examination report included 
a notation that the veteran had chondromalacia of the patella 
of the left knee, mild.  It was also reported that the 
veteran could tolerate training well and that it was not 
considered disabling.  

Subsequent service medical records show that the veteran was 
treated for various left knee problems on multiple occasions 
during service.  Some entries also referred to treatment for 
complaints as to both the left knee and the right knee.  The 
June 1974 objective separation examination report included a 
notation that the veteran's lower extremities were normal.  

VA treatment records dated from June 1975 to February 1988 
show treatment for right and left knee problems.  

In December 1988, the veteran filed a claim for service 
connection for a right knee disability.  

In January 1989, the RO denied service connection for a right 
knee disability.  

A February 1989 VA orthopedic examination report related a 
diagnosis of degenerative joint disease of the right and left 
knee.  

In March 1989, the RO denied service connection for a right 
knee disability.  

Private and VA treatment records dated from January 1990 to 
March 1993 show treatment for multiple disorders.  

In April 1993, the RO received the veteran's application to 
reopen his claim for service connection for a right knee 
disability.  The veteran stated that he was requested a re-
evaluation of his disability for knee injuries which were 
incurred during service.  The veteran requested that his 
application for service connection be considered due to new 
evidence.  

In May 1993, the veteran submitted another application to 
reopen his claim for service connection for a right knee 
disability.  He referred to knee pain and swelling of the 
joint during service.  

In August 1993, the RO denied the veteran's application to 
reopen his claim for service connection for a right knee 
disability.  The veteran did not appeal.  

Private treatment records dated from September 1996 to 
November 1996 refer to continued treatment.  

In March 1998, the veteran requested copies of his service 
medical records.  

On July 19, 1999, the veteran filed his initial claim for 
service connection for a left knee disability.  

In May 2000, the RO granted service connection for a left 
knee disability.  The RO determined that the veteran's left 
knee disability was to be rated 10 percent disabling for 
osteoarthritis of the medial compartment of the left knee, 
effective July 19, 1999, with a separate noncompensable (0 
percent) rating for residuals of a meniscal tear of the left 
knee with laxity, effective July 19, 1999.  

Subsequent private and VA treatment records, including 
examination reports, show treatment for left knee problems, 
including surgery.  

In May 2001, service connection was granted for a right knee 
disability (degenerative joint of the right knee).  A 10 
percent rating was assigned.  The RO subsequently assigned 
various ratings for the veteran's service-connected right 
knee disability, and such disability is currently assigned a 
30 percent rating (residuals of a total knee arthroplasty).  

As to the veteran's left knee disability, a September 2001 RO 
decision, in pertinent part, assigned a temporary total 
rating (100 percent) for osteoarthritis of the medial 
compartment of the left knee from May 8, 2001 to June 30, 
2001, and a 10 percent rating since July 1, 2001.  A December 
2001 RO decision, in pertinent part, increased the rating for 
the veteran's residuals of a meniscal tear of the left knee 
with laxity to 10 percent, effective October 2, 2001.  

A May 2003 RO decision, in pertinent part, re-characterized 
the veteran's service-connected left knee disability 
(osteoarthritis of the medial compartment of the left knee 
(rated 10 percent) and residuals of a meniscal tear of the 
left knee with laxity (rated 10 percent)) as residuals of a 
left total knee arthroplasty.  The RO increased the rating to 
30 percent, effective April 1, 2004, following a temporary 
total rating (100 percent) from February 6, 2003 to March 30, 
2001, based on the left knee replacement.

A review of the claims file reveals that the first claim, 
formal or informal, seeking service connection for a left 
knee disability was received by the RO on July 19, 1999.  

As there is no evidence of VA receipt of a writing that would 
constitute a claim, formal or informal, for service 
connection for a left knee disability until July 19, 1999.  
As this was years after the veteran's separation from 
service, service connection may be no earlier than July 19, 
1999, the date of VA receipt of the claim.  

The veteran and his representative assert that service 
connection should be effective from various prior dates, 
including from March 1998 (the date of a request for copies 
of his service medical records), or from August 1993 (the 
date of the notice of the denial of the veteran's application 
to reopen his claim for service connection for a right knee 
disability), or from December 1988 (the date of the claim for 
service connection for a right knee disability).  However, 
the Board observes that the veteran did not request service 
connection for a left knee disability on any of those 
occasions.  A claim for VA benefits, whether formal or 
informal, must be in writing and identify the benefit sought.  
See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155.  
The veteran did not indicate that he was seeking service 
connection for a left knee disability until July 19, 1999.  

The effective date of an award of compensation based on 
original claim (received beyond one year after service 
discharge) or a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof 
(emphasis added).  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
A specific claim in the form prescribed by the Secretary . . 
. must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by the 
Secretary.  38 U.S.C.A. § 5101(a).  

The pertinent facts are not in dispute, and the law, 
specifically 38 U.S.C.A. §§ 5101 & 5110, is dispositive in 
this matter.  Together, these two Sections mandate that a 
claim must be specific, and that the effective date of an 
award shall not be earlier than the date of receipt of the 
claim (emphasis added).  Here, the first communication from 
the veteran specifying a claim of service connection for a 
left knee disorder was July 19, 1999.  

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the veteran's assertion that the disability 
existed before he filed the claim.  The Board concludes that 
there is no entitlement to an earlier effective date for an 
award of service connection for a left knee disability.  The 
law not the evidence, governs the outcome of this case, and 
as a matter of law, the claim must be denied.  Sabonis v. 
Brown, 6 Vet.App. 426 (1994).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent a rating decision in May 2000, and 
a statement of the case in August 2000.  The RO has also sent 
correspondence to the veteran on numerous occasions (albeit 
as to other issues).  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
In July 2001 and May 2004, VA has also obtained examinations.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.


ORDER

An earlier effective date for service connection for a left 
knee disability is denied.  


REMAND

The Board notes that a May 2001 RO decision, in pertinent 
part, denied an increased rating for the veteran's service-
connected left knee disability.  The RO specifically denied 
an increase in a 10 percent rating for the veteran's 
osteoarthritis of the medial compartment of the left knee and 
an increase in a 10 percent rating for the veteran's 
residuals of a meniscal tear of the left knee with laxity.  

In June 2001, the RO received a statement from the veteran 
that expressed his disagreement with the May 2001 RO 
decision.  The veteran specifically stated that his left knee 
had worsened.  The Board notes that subsequent RO decisions 
have assigned various ratings for the veteran's service-
connected left knee disability and that he is presently 
assigned a 30 percent rating for residuals of a left total 
knee arthroplasty.  However, the RO has not issued a 
statement of the case as to the issue of entitlement to an 
increased rating for a left knee disability.  

Thus the Board must return the case to the RO for issuance of 
a statement of the case and to give the veteran the 
opportunity to complete an appeal as to such issues. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2004); See 
Manlincon v. West, 12 Vet.App. 238 (1999).  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

The RO should issue a statement of the 
case to the veteran and his representative 
on the issue of entitlement to an 
increased rating for a left knee 
disability.  If, an only if, the veteran 
completes an appeal of this issue, the RO 
should return the case to the Board for 
appellate review of the issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


